Citation Nr: 0008449	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  97-20 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of chondromalacia patella of the left knee, 
currently rated 30 percent disabling.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from November 1980 
to November 1983 and from October 1987 to August 1988.  The 
record reflects that the appellant also served on active duty 
from May 1977 to May 1980, although this period of military 
service is unverified.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO), and it was remanded in March 1999 for 
additional development.  


FINDINGS OF FACT

The appellant's left knee disability is manifested by severe 
instability and subluxation, limitation of flexion and 
extension to 94 and 0 degrees, respectively, and pain, 
without x-ray evidence of  arthritis.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for postoperative residuals of chondromalacia patella 
of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 5257 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that his left knee disability is more 
severely disabling than currently evaluated, thereby 
warranting a higher rating.  He testified at a January 1998 
Regional Office hearing that he sometimes wears a knee brace 
because the knee occasionally gives out.  

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim have been properly developed.  There is 
no indication of any additional pertinent records which have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Service medical records show that the appellant complained of 
left knee symptoms of locking, giving way, and joint line 
tenderness in December 1987.  At a January 1988 examination, 
he was diagnosed with status post internal derangement of the 
left knee, and he gave a history of hurting the left knee in 
May 1987 after jumping over a fence.  In March 1988, he 
underwent arthroscopic surgery.  

The appellant has undergone several VA orthopedic 
examinations since his last period of military service.  An 
October 1988 examination diagnosed an old sprain of the left 
knee, post arthroscopic surgery with good results.  A January 
1991 examination noted early degenerative changes in the left 
knee.  An April 1993 examination revealed patellofemoral 
crepitus in the left knee, with stable ligaments, full 
extension, and 120 degrees of flexion.  A March 1996 
examination noted that there was a tremendous amount of 
crepitation and pain in the left knee on a patellofemoral 
compression test, but there was no swelling and the knee 
appeared to be stable in the anterior posterior and medial 
and lateral planes, without synovial effusion or capsular 
thickness.  

At an August 1997 examination, the appellant complained of 
swelling, giving out and limited range of motion in his left 
knee, and claimed that his left knee disability interfered 
with his entire life.  He stated that a total left knee 
replacement had been recommended.  Physical evaluation of the 
left knee revealed deviation to the left, a bony deformity at 
the base of the patella, and instability, with loose motion 
to the back, no laxity side to side, and buckling on forward 
walking.  Range of motion testing revealed that flexion and 
extension were to 70 and 80 degrees, respectively.  
Crepitation was present with grinding, and there was pain 
under the patella with movement, standing, walking, and 
sitting.  The diagnosis was left knee strain by history, 
status post surgical repair with resultant very limited range 
of motion and joint instability.  The examiner opined that 
the deficit would only worsen with time and use of the joint.  

VA medical records dated in 1998 show that the appellant 
underwent arthroscopy on his left knee in June 1998.  A July 
1998 record indicated that he was doing okay since the 
surgery, and that there was mild patellofemoral crepitus on 
range of motion, which was from 3 degrees to 120 degrees.  

The appellant underwent a VA orthopedic examination of his 
left knee in May 1999.  He reported that he used a cane and 
took 800 mg. of Ibuprofen when available to obtain some 
relief.  He indicated that knee braces no longer benefited 
him.  He described episodes of 10 out of 10 pain four to five 
times a day along with giving way of the knee four to five 
times a day, and he stated that his main symptoms were pain, 
weakness, and giving way of the knee.  He denied any locking, 
swelling, heat, redness, or fluid associated with the knee.  
Active range of motion in the left knee was from 0 to 94 
degrees, and passive range of motion was from 0 to 116 
degrees.  There was no swelling or effusion, and the knee was 
stable to varus and valgus stressing both at 0 degrees and 30 
degrees.  Lachman's and posterior sag were negative, while a 
McMurray's test was equivocal.  Tenderness was noted over the 
pes bursa and the medial joint space on palpation, as well as 
over the medial collateral ligament.  Pain was elicited with 
valgus stressing and less so with varus stressing.  Patellar 
compression grind and apprehension tests were negative.  
There was no tenderness over the patellar tendon or the 
quadriceps tendon.  X-rays of the left knee did not show any 
degenerative changes.  The diagnosis was status post 
meniscectomy with early degenerative changes.  

Service connection was granted for chondromalacia patella of 
the left knee by a January 1989 rating decision, which 
assigned a 10 percent evaluation under Diagnostic Code 5157 
from August 5, 1988.  A July 1998 rating decision awarded a 
30 percent evaluation for the appellant's left knee 
disability based on severe subluxation and instability 
associated with the postoperative residuals of chondromalacia 
patella.  

A 30 percent evaluation is assigned for knee impairment that 
involves severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Because the 
appellant is presently assigned the maximum evaluation under 
Diagnostic Code 5257, a higher rating is not assignable under 
that diagnostic code.  

The Board has considered whether an evaluation greater than 
30 percent may be assigned for the appellant's left knee 
disability based on the limitation of motion currently shown 
in the knee.  Under Diagnostic Code 5260, limitation of knee 
flexion to 15 degrees is assigned a 30 percent evaluation.  
Under Diagnostic Code 5261, a 50 percent evaluation is 
assigned when knee extension is limited to 45 degrees, a 
40 percent evaluation is assigned when knee extension is 
limited to 30 degrees, and a 30 percent evaluation is 
assigned when knee extension is limited to 20 degrees.  As 
the appellant is able to flex his left knee to 94 degrees and 
extend the knee to 0 degrees, a rating greater than 30 
percent is not assignable based on limitation of motion in 
the knee.  

While Diagnostic Code 5256 permits the assignment of ratings 
greater than 30 percent for extremely unfavorable ankylosis 
in a knee, the evidence in this case does not demonstrate 
that the appellant's left knee is ankylosed so as to possibly 
warrant a higher evaluation under Diagnostic Code 5256.  

The Board has also considered whether a separate evaluation 
is warranted for the appellant's left knee disability under 
VA O.G.C. Prec. Op. No. 23-97 or VA O.G.C. Prec. Op. No. 9-98 
and the holdings by the United States Court of Appeals for 
Veterans Claims (Court) in Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991), Hicks v. Brown, 8 Vet. App. 417 (1995).  

Under VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), when a 
veteran with knee disability rated for instability also has 
arthritis and limitation of motion in the knee to at least 
the noncompensable degree, then a separate rating may be 
assigned for the arthritis and limitation of motion under 
Diagnostic Codes 5003, 5260, and 5261.  A subsequent GC 
opinion, VA O.G.C. Prec. Op. No. 9-98 (August 14, 1998), held 
that "[a] separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59..." under the holding in Lichtenfels.  

In Lichtenfels, the Court held that "[r]ead together, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 thus state that 
painful motion of a major joint or groups of joints caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion.  Id. at 488; see also Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995).  

In this instance, while there is limitation of flexion in the 
left knee to 94 degrees, such limitation of flexion does not 
meet the noncompensable level of flexion limitation (to 60 
degrees) under Diagnostic Code 5260.  Nor is the 
noncompensable level of extension limitation (to 5 degrees) 
shown in the left knee, because extension is to 0 degrees.  
Under VA O.G.C. Prec. Op. No. 23-97, if the veteran does not 
at least meet the criteria for a zero percent rating under 
either Diagnostic Code 5260 or Diagnostic Code 5261, there is 
no additional disability for which a rating may be assigned.  
Cf. Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 
1997).  Because the appellant does not have limitation of 
motion in the left knee that meets the noncompensable level 
under Diagnostic Codes 5260 or 5261, a separate disability 
evaluation is not warranted for the arthritis and limitation 
of motion in the appellant's left knee under VA O.G.C. Prec. 
Op. No. 23-97.  

Although the appellant has painful motion in his left knee, 
the medical evidence presented in this case does not include 
X-ray evidence of arthritis in the knee.  Therefore, the 
appellant is not entitled to a separate evaluation based on 
arthritis (established by X-ray) and limited motion in the 
left knee under VA O.G.C. Prec. Op. No. 9-98 and Lichtenfels 
and Hicks.   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

While the Board generally gives consideration to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 under DeLuca, along 
with the provisions of 38 C.F.R. § 4.59, when evaluating 
disability of the musculoskeletal system, the Board notes 
that the Court has held that when a knee disability is rated 
under Diagnostic Code 5257 the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, with respect to pain, do not apply because 
Diagnostic Code 5257 is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  As 
the appellant's left knee disorder is evaluated under 
Diagnostic Code 5257, the Board finds that DeLuca does not 
apply in this case.  

Even if the Board were to consider the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 in this case, the evidence 
does not demonstrate that the appellant's complaint of left 
knee pain results in functional disability in excess of that 
contemplated in the 30 percent evaluation already assigned.  
The most recent examination of the knee revealed that the 
appellant denied any locking, swelling, heat, redness, or 
fluid associated with the knee, that extension was full and 
flexion was no more than moderately limited, that there was 
no swelling or effusion, that the knee was stable to varus 
and valgus stressing both at 0 degrees and 30 degrees, that 
Lachman's and posterior sag were negative, and that a 
McMurray's test was equivocal.  Hence, the Board does not 
find that a higher disability evaluation is warranted for the 
appellant's left knee disability on the basis of functional 
disability.  


ORDER

An increased evaluation is denied for postoperative residuals 
of chondromalacia patella of the left knee.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 
- 2 -


- 1 -


